 

 

Exhibit 10.20

 

SECOND AMENDMENT

TO

EMPLOYMENT AGREEMENT



 

This Second Amendment to Employment Agreement (the “Second Amendment”) is made
and effective as of July 1, 2020, between Modular Medical, Inc., a Nevada
corporation (the “Company”), and Paul M. DiPerna (“Executive”) (each a “Party”
and collectively the “Parties”).

 

WHEREAS, the Parties entered into an Employment Agreement effective as of August
1, 2018, as amended by that first amendment dated May 12, 2020, setting forth
the terms and conditions of Executive’s employment as Company’s President and
Chief Executive Officer (the “Employment Agreement”); and

 

WHEREAS, the Parties to desire to further amend the Employment Agreement as set
forth in this Second Amendment.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the receipt and sufficiency of which the Parties hereby acknowledge,
the Parties agree as follows:

1.The Employment Agreement is hereby amended as follows:

Section 3., Compensation, is hereby amended by deleting existing subsection (a)
Base Compensation and inserting the following new subsection (a):

(a)   Base Compensation. Executive shall be paid a cash salary of $300,000
annually (the “Base Compensation”) as follows: Executive shall receive a cash
salary of $200,000 per year (the “Cash Salary”) and a deferred salary of
$100,000 per year (the “Deferred Salary”). Payment of the Deferred Salary shall
initially be deferred and accrue for Executive’s benefit until the Company has
received $5,000,000 of cumulative gross proceeds from its financing activities
initiated in calendar year 2020. The cumulative amount of the Deferred Salary
shall be paid to Executive in the first payroll after achievement of $5,000,000
of financing gross proceeds. After the cumulative Deferred Salary has been paid
to Executive, the salary deferrals will cease and the Base Compensation shall be
paid entirely in cash. The Base Compensation shall be payable less applicable
deductions and withholding in normal installments and in accordance with the
payroll practices of Company. Executive’s Base Compensation shall not be reduced
without agreement of Executive.

2.Except as modified by this Second Amendment, the terms and conditions of the
Employment Agreement remain in full force and effect.

3.This Second Amendment may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.

4.This Second Amendment has been approved by action of the Company’s Board of
Directors on June 26, 2020.

 

 

IN WITNESS WHEREOF, the parties have duly executed this Second Amendment as of
the date first above written.

 



EXECUTIVE   COMPANY         /s/ Paul M. DiPerna   By:  /s/ William J Febbo Paul
M. DiPerna     William J. Febbo       Chairman of the Compensation      
Committee of the Board of Directors

2